OPINION OF THE COURT
COX, Judge:
The accused was tried by general court-martial convened at Wiesbaden, Federal Republic of Germany, by a military judge sitting alone. In accordance with his pleas, he was convicted of obstruction of justice and bribery, in violation of Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934. He was sentenced to confinement for 6 months, total forfeitures, and a bad-conduct discharge. In accordance with a pretrial agreement, the convening authority approved the sentence except for forfeitures in excess of $413.00 pay per month for 6 months. The Court of Military Review set aside the findings and sentence, and authorized a rehearing. 22 M.J. 700 (1986).
*446The Judge Advocate General of the Army then certified the following issue to this Court for review:
WHETHER THE DECISION OF THE ARMY COURT OF MILITARY REVIEW, THAT FAILURE TO PROVIDE A WRITTEN PRETRIAL ADVICE TO A CONVENING AUTHORITY IN A GENERAL COURT-MARTIAL IS IN EFFECT PER SE PREJUDICIAL ERROR REQUIRING REVERSAL, IS CORRECT IN VIEW OF ARTICLE 59(a).
The charges against the accused were preferred by his commander on May 14, 1985. In his transmittal letter dated May 15, 1985, accompanying the charges, the commander recommended that the accused be tried by general court-martial. The summary court-martial (SCM) convening authority forwarded the charges on May 16, 1985, recommending trial by general court-martial. The special court-martial (SPCM) convening authority appointed an Article 321 investigating officer, who held an inquiry on June 14, 1985. In his report of June 19, 1985, the investigating officer recommended trial by special court-martial. The SPCM convening authority, after reviewing the report of investigation, forwarded the charges and the investigation to the general court-martial (GCM) convening authority recommending trial by general court-martial.
It was at this stage of the case that the error which led to the decision now challenged in the certified issue was committed. There is no evidence in the record that the convening authority was ever provided the written pretrial advice from his staff judge advocate, as required by Article 34, UCMJ, 10 U.S.C. § 834. The charges and all the allied papers — minus the pretrial advice — were forwarded to defense counsel, and a trial date was set. No motion was made by the defense regarding the missing pretrial advice before pleas were entered. Murray had negotiated a pretrial agreement2 and, accordingly, entered pleas of guilty. His pleas were accepted, and he was sentenced by the judge.
Defense counsel was presented with the record of trial along with the staff judge advocate’s post-trial recommendation. Pursuant to R.C.M. 1106(f), Manual for Courts-Martial, United States, 1984, counsel submitted his response to the convening authority; again he made no mention of the lack of the pretrial advice. On September 18, 1985, in accordance with the pretrial agreement, the convening authority approved the sentence. The matter of the “missing” pretrial advice was not raised until the case reached the Court of Military Review.
The Court of Military Review determined that the lack of the pretrial advice deprived the court-martial of the power to proceed to trial on the investigated charges, holding that the absence of the document was per se prejudicial and required automatic reversal. 22 M.J. at 703. To reach this conclusion, the court reviewed the legislative history of Article 34 and concluded that changes to the article implemented by the Military Justice Act of 1983,3 given their logical meaning, demonstrated a congressional desire to impose stricter standards for pretrial advices than those that previously existed and that stricter sanctions should apply to errors of this type, i.e., automatic reversal. Id. at 702-03. In so doing, the court decided that a showing of actual prejudice or the harmless-error standard4 as set out in United States v. Ragan, 14 U.S.C.M.A. 119, 33 C.M.R. 331 (1963), no longer applied.
After careful consideration of this issue, we must emphasize that we do not entirely disagree with the Court of Military Review’s decision. We do agree that:
(1) It is error not to submit the charges to the staff judge advocate in order for him to render, in writing, a pretrial advice;
*447(2) Failure to obtain the pretrial advice can be prejudicial to an accused; and,
(3) Such an error is not jurisdictional in nature.
However, to the extent that the Court of Military Review determined the omission was per se prejudicial error, we conclude that the decision below that “the failure of the convening authority to receive a pretrial advice deprives a court-martial of the power to proceed with trial on investigated charges— [and] is prejudicial error requiring reversal,” 22 M.J. at 701, 703, was incorrect and must be overruled.
Our careful review of Article 59, the legislative history pertinent thereto, the various Rules for Courts-Martial issued to implement the Article, and case law involving similar questions requires us to hold that an error such as the one before us now requires reversal only when the accused has suffered actual prejudice. Art. 59(a), UCMJ, 10 U.S.C. § 859(a). See Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); United States v. Weeks, 20 M.J. 22 (C.M.A. 1985); United States v. Remai, 19 M.J. 229 (C.M.A. 1985); and United States v. Ragan, supra.
Ragan dealt with a similar issue. The convening authority referred additional charges to a general court-martial without first submitting them to a legal advisor for review and comment. There, we would not, as did the court below here, elevate the Article 34 advice “to a more sanctified position in the preliminary proceedings than the Article 32 investigation.” 14 U.S.C.M.A. at 124, 33 C.M.R. at 336. We stated:
From whatever standpoint we approach it, the advice is unalterably a preliminary requirement. A defect in the preliminary proceedings is substantially different from a defect in the trial proceedings. We pointed out the significance of the difference in the Mickel [United States v. Mickel, 9 U.S.C.M.A. 324, 327, 26 C.M.R. 104, 107 (1958)] case ... [as follows]:
“With the possible exception of the sufficiency of the evidence to support the charges, the pretrial proceedings, including the formal investigation under Article 32, are separate from the trial. [Citations omitted.] Of course, this is not to say that they are unimportant. The Uniform Code says otherwise, and we have often held to the contrary. [Citations omitted.] Thus if an accused is deprived of a substantial pretrial right on timely objection, he is entitled to judicial enforcement of his right, without regard to whether such enforcement will benefit him at the trial. At that stage of the proceedings, he is perhaps the best judge of the benefits he can obtain from the pretrial right. Once the case comes to trial on the merits, the pretrial proceedings are superseded by the procedures at the trial; the rights accorded to the accused in the pretrial stage merge into his rights at trial. If there is no timely objection to the pretrial proceedings or no indication that these proceedings adversely affected the accused’s rights at the trial, there is no good reason in law or logic to set aside his conviction.
“The law demands that an accused, who is aware of error in the preliminary procedures, make timely objection to preserve his rights. From one who is not aware of the error until after trial, we can expect no less than a showing that the pretrial error prejudiced him at the trial.”
14 U.S.C.M.A. at 124-25, 33 C.M.R. at 336-37.
It is important to compare Article 34 as it existed when this Court’s decision in Ragan was released in 1963 and as it exists today, since its revision under the Military Justice Act of 1983. From 1963 to 1983, Article 34 basically remained the same. It provided that the convening authority, before referring charges to a general court-martial, must consult with his staff judge advocate for coordination “and advice.” Also, the convening authority was not to “refer” charges until he determined that they stated “an offense under” the Code *448and were “warranted by evidence.” As amended in 1983, Article 34 has shifted the burden of legal analysis of the circumstances from the convening authority to his staff judge advocate by requiring that, “[bjefore directing the trial of any charge by general court-martial, the convening authority shall” first “refer it to his staff judge advocate for consideration and advice.” The convening authority “may not refer” the “charge to a general court-martial for trial unless” the staff judge advocate has stated, “in writing,” that after reviewing the matter, he has concluded court-martial jurisdiction does exists “over the accused and the offense”; the charge “alleges an offense”; and the charge “is warranted by the evidence.” While the form for providing pretrial advice and making legal determinations under Article 34 has changed, we note that the two — before and after — are essentially the same: Both require pretrial consultation and a determination of legal sufficiency as a precondition to referral.
We find nothing in the legislative history of the Military Justice Act of 1983 to indicate that Congress intended harsher sanctions for violating Article 34 than those prescribed in Ragan. The section-by-section5 analysis of the then-proposed act states quite clearly that Ragan was used as a guide for determining sanctions. The Report of the Senate Committee on Armed Services recommending passage of this legislation stated:
Section k amends Article 34 of the UCMJ to require that the convening authority receive written advice of the staff judge advocate before referral of charges to a general court-martial. ... Current law, however, requires that a commander, prior to referring a case to a general court-martial, must make specific legal determinations as to the legality of the charge, legal sufficiency of the evidence, and court-martial jurisdiction. These questions can involve complex legal determinations, and commanders normally rely on staff judge advocates for advice on such legal conclusions. The amendments to Article 34 will provide formal recognition of current practice, without any derogation of the commander’s prerogative to make a command decision about whether a case should be tried.
* * # * * *
The requirements of this Article are binding on all persons administering the UCMJ, but failure to follow them does not constitute jurisdictional error. United States v. Ragan, 14 [U.S.]C.M.A. 119, 33 C.M.R. 331 (1963). Errors, if any, under this Article mil be tested solely for prejudice under Article 59.
S.Rep.No. 53, 98th Cong., 1st Sess. 16, 17 (1983), U.S.Code Cong. & Admin.News 1983, p. 2177 (emphasis added). The last paragraph of the report quoted above explicitly contradicts the Court of Military Review’s conclusions in United States v. Hayes, 24 M.J. 786, 788, 790 (A.C.M.R.1987) — here incorporated into Chief Judge Everett’s dissent — and refutes the assertions that Congress “never contemplated” and did not intend pretrial advices to be waivable, and that Ragan had “lost its value as precedent.”
The following exchange that occurred during the hearings further underscores the point:
Senator Exon. Please provide for the record a citation to the authority that failure to follow the pretrial requirements does not constitute jurisdictional error.
Mr. Taft. United States [v.] Ragan, 14 [U.S.]C.M.A. 119, 33 C.M.R. 331 (1963). Hearings on S.2521 Before the Subcomm. on Manpower and Personnel of the Senate Comm, on Armed Services, 97th Cong., 2d Sess. 87 (1982). Clearly, other than the form of the advice, Congress did not intend to change previous practice and *449impose harsher sanctions for errors in this area than those previously in effect. Instead, Congress recognized that the procedure followed at that time was to refer charges to a staff judge advocate for advice, and it wanted to codify the practice, nothing more.
R.C.M. 406(a), Manual, supra, requires that, “[bjefore any charge may be referred for trial by general court-martial, it shall be referred to the staff judge advocate ... for consideration and advice”; that “advice ... shall include a written and signed statement” concluding
whether each specification alleges an offense under the code; ... the allegation of each offense is warranted by the evidence indicated in the report of investigation (if there is such a report); ... a court-martial would have jurisdiction over the accused and the offense; and ... [r]ecommend[ing] ... the action to be taken by the convening authority.
R.C.M. 601(d)(2) states that in
[gjeneral courts-martial [t]he convening authority may not refer ... a charge ... unless ... [tjhere has been substantial compliance with the pretrial investigation requirements of R.C.M. 405; and ... [t]he convening authority has received the advice of the staff judge advocate required under R.C.M. 406.
However, this rule also states that “[tjhese requirements may be waived by the accused.”
R.C.M. 905(b)(1) requires that “[a]ny defense, objection, or request which is capable of determination without the trial of the general issue of guilt may be raised before trial.” However,
Defenses or objections based on defects (other than jurisdictional defects) in the preferral, forwarding, investigation, or referral of charges; ... [or] based on defects in the charges and specifications (other than any failure to show jurisdiction or to charge an offense, which objections shall be resolved by the military judge at any time during the pendency of the proceedings) ... must be raised before a plea is entered.
(Emphasis added.)
R.C.M. 905(e) makes it abundantly clear that “[f]ailure ... to raise defenses or objections or to make requests which must be made before pleas ... shall constitute waiver.”
We are convinced that Congress never intended — either specifically or by logical inference — to make an Article 34 violation per se prejudicial or to require automatic reversal. We see no reason to forsake the guidance of United States v. Ragan, supra. In those cases where the staff judge advocate’s pretrial advice is missing, automatic reversal is not an appropriate remedy. Instead, Courts of Military Review should proceed under a harmless-error standard and search for facts to determine whether an accused actually has been prejudiced by the omission.
Here, a good indication of harmless error can be found in the pretrial agreement and accused’s guilty pleas. In addition, we note that, except for the investigating officer, all persons within the accused’s chain of command recommended that he be tried by general court-martial. Where no defense motion was made to protest the absence of the pretrial advice prior to the time the accused entered his pleas and no mention of the omission was made in post-trial submissions, it might be found that the issue has been waived.
Lack of the pretrial advice is a procedural matter which, in some instances, would have no effect on the legality or the fairness of the proceedings and findings. Normally, reviewing the record of trial will tell us if the charges were serious enough to warrant trial by general court-martial and whether they were supported by evidence prior to referral. Courts of Military Review should, when faced with such a claim of error, perform this task instead of declaring that a court-martial lacks the power to proceed and automatically reversing the findings.
The certified question is answered in the negative.
*450The decision of the United States Army Court of Military Review is reversed. The record of trial is returned to the Judge Advocate General of the Army for resubmission to that court to determine if the failure to include the staff judge advocate’s Written pretrial advice as part of the record of trial was a matter waived by the accused or, if it was not, whether the accused was materially prejudiced by the error. Art. 59(a), UCMJ, 10 U.S.C. § 859(a).
Judge SULLIVAN concurs.

. Uniform Code of Military Justice, 10 U.S.C. § 832 (1983).


. R.C.M. 705, Manual for Courts-Martial, United States, 1984.


. Pub.L.No. 98-209, § 4, 97 Stat. 1393, 1395 (1983).


. See Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967).


. The Section-by-Section Analysis in the Senate Report applies to the final version of the Act. H.R. Rep. No. 549, 98th Cong., 1st Sess. 21 (1983), U.S.Code Cong. & Admin.News 1983, pp. 2177, 2186.